DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/25/2021 and 04/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP2011010406) in view of Fotherby (US 8,779,716).
	Regarding claim 1, Yuji teaches a power-supply control device (see figures 1, 2 and 5: 160 and 300) that controls a power-supply device (fig. 1: power conversion device 200), the power-supply device (200) including: a first auxiliary power-supply system (figs. 1 and 2: SPL1) to which a heat generation electrical component driven by a first voltage is connected (see par. [0064], heating loads); a second auxiliary power-supply system (figs. 1 and 2: SPL2) to which a storage battery (fig. 2: 130) to be charged by a second voltage lower than the first voltage and a low-voltage load (50) to be driven by the second voltage are connected (see par. [0060] and [0064], the DC/ DC converter 160 outputs the reduced other DC power to the power line SPL2, charges the power storage device 130 (12 V), and supplies a power supply voltage (14 V) for driving the low voltage system auxiliary device 50); and a main power-supply (figs. 1, 2 and 5: 150), the power-supply control device (160, 300) comprising: a voltage conversion circuit (fig.5: 160) that steps down a power-supply voltage from the main power-supply (150) and outputs the stepped-down power-supply voltage to the first auxiliary power-supply system (SPL1) and the second auxiliary power-supply system (SPL2), (see par. [0060]); and a control unit (300).
However, Yuji does not explicitly teach a control unit that stops supply of electric power from the voltage conversion circuit to the second auxiliary power-supply system when a load of the heat generation electrical component is in a predetermined high-load state, and supplies electric power from the voltage conversion circuit to the second auxiliary power-supply system when the load of the heat generation electrical component changes from the predetermined high-load state to a predetermined low-load state.
Fotherby teaches if the power drawn by all the appliances connected to a DC to AC converter exceeds the rated power of the converter then the switching control algorithm can switch off the power to any low priority loads connected to that converter, (see col. 15, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fotherby into the power-supply control device of Yuji in order to manage the limited amount of available power.
Regarding claim 2, further Fotherby discloses the power-supply control device, wherein the control unit stops supply of electric power from the voltage conversion circuit to the first auxiliary power-supply system when a load of at least one of the storage battery and the low-voltage load is in a predetermined high-load state, and supplies electric power from the voltage conversion circuit to the first auxiliary power-supply system when a load of at least one of the storage battery and the low-voltage load changes from the predetermined high-load state to a predetermined low-load state, (see figure 1, col. 15, lines 6-16).
Regarding claim 3, furthermore Yuji discloses the power-supply control device (160, 300), wherein the voltage conversion circuit (30, 40) includes a first switching circuit (Q11-Q14) that steps down a power-supply voltage from the main power-supply (150) by a switching operation of a switching element and outputs the stepped-down power-supply voltage from a transformer (Tr), an inductor (L18) to which electric power output from the transformer (Tr) is input, and a second switching circuit (Q17, Q18) of a single-inductor multi-output type that is connected to the inductor (L18), the first auxiliary power-supply system (SPL1), and the second auxiliary power-supply system (SPL2), outputs the first voltage to the first auxiliary power-supply system, and outputs the second voltage to the second auxiliary power-supply system, (see figure 2 and par. [0019-002] and [0060], the controller controls the converter to alternately repeat the step-up and step-down operations.
Regarding claim 5, furthermore Yuji discloses the power-supply control device, wherein when supply of electric power from the voltage conversion circuit to the second auxiliary power-supply system is stopped by the control unit, electric power is supplied from the storage battery to the second auxiliary power-supply system, (see figures 3-4; and par. [0090], when the discharge of the residual charge of the smoothing capacitor C1 proceeds and the input voltage VL decreases and becomes lower than the rated input voltage of the DC/DC converter 160 A (region R2 in FIG. 4), the output voltage VOUT 12 gradually decreases. And if it becomes lower than output voltage VB2 (for example, 12V) of the accumulating electricity device 130 (point P1 in Fig.4), power supply voltage will be supplied to the low voltage system auxiliary machinery 50 from the accumulating electricity device 130 like arrow AR1 of Fig.3).
Regarding claim 6, furthermore Yuji discloses the power-supply control device (160, 300), wherein the voltage conversion circuit (30, 40) includes a first switching circuit (Q11-Q14) that steps down a power-supply voltage from the main power-supply (150) by a switching operation of a switching element and outputs the stepped-down power-supply voltage from a transformer (Tr), an inductor (L18) to which electric power output from the transformer (Tr) is input, and a second switching circuit (Q17, Q18) of a single-inductor multi-output type that is connected to the inductor (L18), the first auxiliary power-supply system (SPL1), and the second auxiliary power-supply system (SPL2), outputs the first voltage to the first auxiliary power-supply system, and outputs the second voltage to the second auxiliary power-supply system, (see figure 2 and par. [0019-002] and [0060], the controller controls the converter to alternately repeat the step-up and step-down operations.
Allowable Subject Matter
7.	Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the second switching circuit includes a first switch that is connected to the inductor and the first auxiliary power-supply system and is turned on/off by the control unit, and a second switch that is connected to the inductor and the second auxiliary power-supply system and is turned on/off by the control unit, and wherein the control unit sets the second switch to a continuous OFF state when a load of the heat generation electrical component is in the predetermined high-load state, and sets the first switch to a continuous OFF state when a load of at least one of the storage battery and the low-voltage load is in the predetermined high-load state.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836